Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	Claims 13, 22-24 are objected to as being improper multiple dependent claims because each of them depend on at least another multiple dependent claim. Correction is required.
	


Non-Art Rejection
4.	35 U.S.C. § 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".
5.	Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter as not falling within one of the four statutory categories of invention (i.e., a process, machine, manufacture or composition of matter).
	Claims 1-12 are not directed to a process, machine, manufacture or composition of matter. The claimed element’s “information acquisition unit”, “sending unit”, “configuration information determination unit” and “update unit” are non-structural limitations, and in light of the specification these are disclosed as being software. Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter.
	The claim may be amended by adding specific structural hardware elements. 



Art Rejection
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-4, 6-8, 11, 13-17 and 22-24 are rejected under 35 U.S.C. 102(a) (2) as being clearly anticipated by Grosskopf, U.S. pat. Appl. Pub. No. 2015/0312275.
	Per claim 1, Grosskopf discloses a configuration apparatus (200) for configuring parameter sampling of an edge device, comprising:
a) an information acquisition unit configured to acquire information relating to a use and a usage environment of an edge device 233 (see par 0031);

b) a sending unit configured to send the information to a cloud platform (see par 0035); and
c) a configuration information determining unit configured to receive from the cloud platform configuration information for performing operation of the edge device, wherein the configuration information is configuration information that is matched to the information and determined by the cloud platform using a configuration model stored therein (see par 0035-0036), wherein operation of the edge device comprises parameter scanning/sampling (see par 0031).
	Per claim 2, Grosskopf teaches that the information relating to the use and environment of the edge device comprises device type, location/position and data collection target (see par 0035).
	Per claim 3, Grosskopf teaches configuration information comprises parameter to be scanned/sampled, i.e., device identifier, and sampling/scanning frequency, i.e., when to scan and scanning duration (see par 0031).
	Per claim 4, Grosskopf teaches employing  an update unit to amend the configuration information received from the cloud platform and send the amended configuration information to the cloud platform (see par 0054).
	Claims 6-8, 11, 13-17 and 22-24 are similar in scope as that of claims 1-4 and hence are rejected for the same rationale set forth for claims 1-4.

	
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 5, 9-10, 12-13 and 18-27  are rejected under 35 U.S.C. 103 as being unpatentable over Grosskopf, in view of Ghosh, U.S. pat. Appl. Pub. No. 2019/0349263.
	Per claim 5, Grosskopf does not teach using a machine learning model to determine optimized configuration for the edge device. However, such use of computer learning model to determine optimized configuration for a network device is known in the art as disclosed by Ghosh, wherein data received from the edge device is used as training data for the machine learning model  (see Ghosh, par 0011).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a machine learning model in Grosskopf because it would have enabled ensuring operating devices in correct/optimized settings (see Ghosh, par 0002).

	Per claims 9-10, Ghosh teaches that the configuration model collects information relating to use and environment of the network device (see par 0018), and uses neural network as a learning method (see par 0019). 
	Claims 12-13 and 18-27 are similar in scope as that of claims 5 and 9-10.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
12/19/22